pniteh sfnfets &urt of &ppenls
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 6,20 10                   Decided June 30,20 10



FAWZI A L I ABDULLAH
     ~       D        FAHAD ODAH,
                           AL       DETAINEE
                                           AND
   ~ A L E AL ODAI-I,
           D       NEXTFRIEND OF FAWZIKHALID
             ABDULLAH FAHAD ODAH,
                           AL
                   APPELLANTS



            UNITED
                 STATES AMERICA, AL.,
                      OF       ET
                    APPELLEES


        Appeal froill the United States District Court
                for the District of Columbia
                 (NO. 1:02-CV-00828-CKK)



    David J. Cyna~~zolzargued the cause for appellants. With
him on the briefs were Matthew J. MacLean and Thomas G.
Allen.

     Charles W Scarborough, Attorney, U.S. Department of
Justice, argued the cause for appellees. With him on the brief
were Ian Heath Gerpslzengorn, Deputy Assistant Attorney
General, and Robert M. Loeb, Attorney. August E. Flentje,
Attorney, entered an appearance.
                   Chief Judge, ROGERS GARLAND,
    Before: SENTELLE,                and
Circuit Judges.

    Opinion for the Court filed by ChiefJudge SENTELLE.

     SENTELLE,   Chief Jzidge: Fawzi Khalid Abdullah Fahad a1
Odah, a detainee at Guantanamo Bay, Cuba, and his next friend
appeal from the district court's denial of his petition for a writ
of habeas corpus. Appellants contend that the preponderance of
the evidence standard einployed by the district court is
unconstitutional. That argument is foreclosed by precedent.
Appellants fi~rthercontend that the district court erred in
admitting hearsay evidence. Again, controlling precedent is
against them. Lastly, they argue that the evidence is insufficient
to show that a1 Odah was "part of' a1 Qaeda and Taliban forces.
We hold that the evidence is sufficient to support the district
court's finding. Accordingly, we affirm the district court's
denial of a1 Odah's petition for a writ of habeas corpus.



    The legal fraiueworl~   that governs habeas petitions from
detainees held at Guantanai~~o Cuba has been thoroughly
                                 Bay,
explained in Al-Bilzani v. Obarza, 590 F.3d 866, 869 (D.C. Cir.
2010) and Awad v. Obama, No. 09-535 1,         F.3d     ,slip op.
at 2-3 (D.C. Cir. June 2, 2010). As relevant to this appeal,
Boumediene v. Bush, 128 S. Ct. 2229 (2008), held that federal
courts have jurisdictioil over habeas petitions from individuals
detained at Guantananlo Bay, Cuba. The Authorization for Use
o Military Force, Pub. L. No. 107-40, 115 Stat. 224 (2001)
 f
("AUMF"), provides:

    That the President is authorized to use all necessary
    and appropriate force against those nations,
    organizations, or persons he determines planned,
    authorized, coinn~itted,or aided the terrorist attacks
    that occurred on Septeinber 11,2001, or harbored such
    organizations 01- persons, in order to prevent any future
    acts of international terrorism against the United
    States by such nations, organizations or persons.

This gives the United States government the authority to detain
a person who is found to have been "part of' a1 Qaeda or Taliban
forces. See Awad, slip op. at 19; Al-Bihani, 590 F.3d at 87 1-72;
see also Barhoumi v. Obama, No. 09-5383,          F.3d      , slip
op. at 12-14 (D.C. Cir. June 11, 2010).

    A. Factual Background

     Fawzi Khalid Abdullah Fahad a1 Odah ("a1 Odah") was born
in Kuwait City, Kuwait in 1977. In August of 2001, a1 Odah
traveled to Afghanistan. A1 Odah, a teacher, contends that he
went there to do charity work and teach the Koran to the poor
and needy for two weeks before the start of his next school year.
The government contends that a1 Odah's purpose in making the
trip was to join the Taliban in its fight against the Northern
Alliance.

    On August 13,200 1, a1 Odah paid cash for a one-way ticket
and flew from Kuwait to Dubai, United Arab Emirates. The next
day, he paid cash for a one-way ticket and flew from Dubai to
Karachi, Pakistan. A1 Odah stayed in Karachi for a day or two,
and then paid cash for a one-way ticket and flew from Karachi
to Quetta, Pakistan. A1 Odah then traveled by car from Quetta,
Pakistan to Spin Buldalc, Afghanistan.

   In Spin Buldak, a1 Odah met with a man n a m e d .
           was an official with the Taliban government. A1
Odah claims that he met with             seeking guidance on
where he could teach the Koran. The United States asserts that
a1 Odah sought out a Taliban official to find information on
joining a1 Qaeda and the Taliban. A1 Odah contends that
         took him around the countryside to teach at several
schools in the area. The government argues, and the district
                                                            -
court found, that this contention was not credible because a1
Odah could not provide the names of any of the students he
taught, the names of ally of the schools at which he taught, or the
names of any of his fellow teachers.

      After some period of time,           took a1 Odah to a
Taliban-run camp for a day. Whil           mp, a1 Odah admits
that he engaged in target shooting with a Kalashnikov AK-47
rifle. At some point (exactly when is unclear), a1 Odah then
traveled with             from Spin Buldak to Kandahar.

     A1 Odah was in Kandahar on the day of the September 11,
2001 terrorist attacks. After September 11, on '               s
recommendation, a1 Odah rented a car and drove from Kandahar
to Logar Province, Afghanistan. A1 Odah argues that he made
this trip to try to stay safe and get out of Afghanistan. The
government points out that if a1 Odah felt unsafe, he could have
left Afghanistan more quickly by retracing the route by which he
arrived.

    While in Logar Province, a1 Odah sought o      u    t     ,a
man recommended by                 . The evidence indicates that
a1 Odah stayed in Logar Province a    t     '   s home, free of
charge, for about a month. A1 Odah left his video camera,
passport, and other documents with .               There is no
evidence as to what a1 Odah did during this month.

    After his time in Logar Province, a1 Odah, at '            s
suggestion, traveled to Jalalabad, Afghanistan. In Jalalabad, a1
Odah stayed with a man named .                   There were a
number of other people staying in '          s house. Some of
the men there carried weapons. A1 Odah stayed at '           s
house for about ten days. At some point during these ten days,
            gave a1 Odah a Kalashnikov AK-47 rifle.

     A1 Odah then left Jalalabad and, on foot, headed through the
White Mountains in the Tora Bora region. He traveled with a
group of about 150 men, some of whom were armed. A1 Odah
carried his AK-47 with him throughout this journey. The group
with which a1 Odah was traveling was attacked by US and allied
air strikes, but a1 Odah himself was never injured.

    When a1 Odah reached the Afghanistan-Pakistan border, he
was detained by Paltistani guards. The exact date he was
detained is disputed, but it was sometime between mid-
November and mid-December 2001. At the time of his capture,
a1 Odah still had his AK-47 with him. A1 Odah was transferred
to US custody, and has been detained at Guantanamo Bay, Cuba
since early 2002.

    Since a1 Odah's initial detention, additional incriminating
evidence has come to light.




                                                       -
                                   Additionally, a1 Odah's
name and phone number appeared on a document on a1 Qaeda's
official website.
                              --




        Lastly, a1 Odah's passport, which he left with
in Logar Province, was later recovered from an a1 Qaeda
safehouse in Karachi, Pakistan. Also at this safehouse, an
individual named               was captured.

    B. Procedural Background

    On May 1,2002, a1 Odah, tlrrough his next friend, Khaled a1
Odah, along with eleven other Guantanamo Bay detainees filed
a petition for a writ of habeas corpus in the United States District
Court for the District of Columbia. Since then, the habeas
petitions have been the subject of extended litigation involving
jurisdictional questions. See Rasul v. Bush, 215 F. Supp. 2d 55
(D.D.C. 2002); Al-Odalz v. United States, 321 F.3d 1134 (D.C.
Cir. 2003); Rasul v. Bztsh, 542 U.S. 466 (2004); In re
Guantanamo Detainee Cases, 355 F. Supp. 2d 443 (D.D.C.
2005); Boumediene 1,. Bzlsh, 476 F.3d 981 (D.C. Cir. 2007);
Boumediene v. Bush, 128 S. Ct. 2229 (2008). After Boumediene
v. Bush established that the district court had jurisdiction to hear
a1 Odah's petition, the court considered a1 Odah's petition on the
merits.

     After receiving the government's factual return and the
parties' various filings, the district court held a three-day
hearing. On August 24,2009, the district court denied a1 Odah's
petition for a writ of habeas corpus. Al Odah v. United States,
648 F. Supp. 2d 1 (D.D.C. 2009).

     In Hamdi v. R~imsfeld, 542 U.S. 507, 533-34 (2004)
(plurality op.), the Supreme Court said:

    [Tlhe exigencies of the circumstances may demand
    that, aside from these core elements, enemy-
    combatant proceediilgs may be tailored to alleviate
    their uncoinmoil potential to burden the Executive at
    a time of ongoiilg inilitary conflict. Hearsay, for
    example, may need to be accepted as the most
    reliable available evidence from the Government in
    such a proceeding.

Relying upon this lailguage from the Supreme Court, the district
court stated that it would allow the use of hearsay by both
parties. 648 F. Supp. 2d at 4-5. The district judge reasoned
"[tlhe Court is fully capable of considering whether a piece of
evidence (whether hearsay or not) is reliable . . . ." Id. at 5. The
court denied the government's motion to have its evidence
admitted with a presumption of accuracy and authenticity. Id.
at 5-6. The court the11 discussed how intelligence documents can
be unreliable. Id. Wit11 regards to a1 Odah's motion to exclude
certain pieces of evidence, the court declined to do so, and
instead held that "the better approach is to make such
determinations after coilsidering all of the evidence in the record
and hearing the parties' arguments thereto . . . . Accordingly, the
Court's consideration of the evidence proffered by the parties
shall encompass iilquiries into authenticity, reliability, and
relevance." Id. at 6.

     The court held that the government had the burden of
demonstrating by a preponderance of the evidence that a1 Odah
was lawfully detained. Id. at 8. It further held that the President
had the authority under the AUMF to detain a1 Odah if the
government established according to that evidentiary standard
that he was "part o f ' the Taliban, a1 Qaeda, or associated enemy
forces. Id. at 6-7.

     In weighing the evidence, the court found that a1 Odah had
not offered any credible explanation for his trip to Dubai en route
to Afghanistan. Id. at 8-9. It also found that a1 Odah's travels
through Afghanistan contradicted his other statements that his
intention was only to teach in Afghanistan for two weeks. Id. at
9. The court also foui~d a1 Odah's offered reason for going
                          that
to Afghanistan lacked credibility because although he claimed he
taught at schools in Afghanistail for two weeks, he was unable to
provide the names of the places where he taught, the names of
any of his fellow teachers, or the names of any of his students.
Id. at 9-10. The court discussed evidence that the travel route
used by a1 Odah was a corninon travel route for those going to
Afghanistan to join the Taliban. Id. at 9-10. It found "that this
record supports a reasonable inference that A1 Odah may have
also been traveling to Afghanistan to engage in jihad, and not to
teach the poor and needy for two weeks." Id. at 10.

     The district court also found that the reasons a1 Odah offered
for not leaving Afghanistan immediately after September 11
lacked credibility and were not consistent with his other
statements. Id. at 1 1 - 12. The court found that a1 Odah's pattern
of staying at houses and his surrendering of his passport were
consistent with a1 Qaeda and Taliban operating procedures. Id.
at 12. The court recounted the time line of a1 Odah's travels, and
found that his capture occurred on or around December 18,2001,
id. at 12-13, a date that corresponds with the Battle of Tora Bora,
which occurred between approximately December 6 and 18,
2001.

     The court noted that a1 Odah's statements failed to account
for one month of his time in Afghanistan. Id. at 13. It stated that
a1 Odah's explanation for why he was traveling through the Tora
Bora mountains was not credible. Id. at 13-14. The district court
wrote that the "evidence reflects that A1 Odah made a conscious
choice to ally hin~selfwith the Taliban instead of extricating
himself from the country." Id. at 15. The court found, based on




                                           -
this evidence, that it was "more likely than not that A1 Odah
became part of the Taliban's forces." Id.

     The court noted that there was other evidence presented
(eyewitness identificatioil of a1 Odah and
                                ), but that it did not need to
consider that evidence because it had already found that the
Government had presented adequate factual information to meet
its burden by a preponderance of the evidence to show that a1
Odah was "part of' a1 Qaeda and the Taliban. Id. at 15, n. 17.

    The court also luade an additional finding that the camp that
a1 Odah attended where he engaged in the target shooting with
the AK-47 was "more likely than not A1 Farouq," a terrorist
training camp. Id. at 16. The court discussed similarities in
geography and operation between the camp a1 Odah attended and
the A1 Farouq camp. Id. The court noted the fact that there was
a trainer at A1 Farouq who went by the name ,         which was
very similar to the name of the Taliban official from whom a1
Odah followed directions for several weeks. Id. at 16-17. It also
noted similarities between the physical descriptions of the two.
Id. at 17. The court the11 concluded

    that the Govei-i~ii~ent met its burden based on the
                           has
    evidence in the record without specifically identifying
    that the Taliban-run camp attended by A1 Odah was,
    in fact, A1 Farouq. Nevertheless, the Court also finds
    that it is inore likely than not that the camp was A1
    Farouq, which also makes it more likely than not,
    when combined with the other evidence in the record,
    that A1 Odah becaine a part of the forces of the
    Taliban and a1 Qaeda.

Id. at 18.   011   Septeillber 8, 2009, a1 Odah filed a notice of
appeal.

11. ANALYSIS

     A1 Odah challenges the procedure followed by the district
court in admitting evidence and the sufficiency of the evidence
to support its findings and judgment. Because the procedural
issues inform our ailalysis of the sufficiency questions, we shall
address the procedural challenges first.

    A. Procedural Challenges

    A1 Odah inakes two procedural challenges. As we noted
above, the district court held both that the government had to
meet its burden by a preponderance of the evidence and that it
would admit hearsay evidence subject to review for reliability.
A1 Odah argues that the preponderance of the evidence standard
is unconstitutional and that the district court cannot admit
hearsay evidence unless it complies with the Federal Rules of
Evidence. We review a1 Odah's challenge to the evidentiary
standard de novo because it is a question of law. See Awad, slip
op. at 17; Al-Bihani, 590 F.3d at 870. Our review of the district
court's admission of evidence, including its admission ofhearsay
evidence, is for abuse of discretion. See United States v. Bailey,
319 F.3d 514, 517 (D.C. Cir. 2003); Morrison v. Int'l Programs
Consortium, I~zc.,253 F.3d 5 , 9 (D.C. Cir. 2001). We can
dispatch both of these assigninents of error in short order.

     A1 Odah argues that the government can deprive a person of
his liberty only if it ineets its evidentiary burden by clear and
convincing evidence. But this argument fails under binding
precedent in this circuit. It is now well-settled law that a
preponderance of the evidence standard is constitutional in
considering a habeas petition from an individual detained
pursuant to authority granted by the AUMF. See Awad, slip op.
at 17-18 ("A preponderance of the evidence standard satisfies
constitutional requireinents in considering a habeas petition from
a detainee held pursuant to the AUMF."); Al-Bihani, 590 F.3d at
878 ("Our narrow charge is to determine whether a
preponderance standard is unconstitutional. Absent more
specific and relevant guidance, we find no indication that it is.");
see also Barhounzi, slip op. at 11 (holding that under circuit
precedent "a preponderance of the evidence standard is
constitutional in evaluating a habeas petition from a detainee
held at Guantanamo Bay, Cuba," and that the detainee's
argument that "the Government should have been required to
establish that [he] is lawfully detained under a standard of at
least clear and convincing evidence" is "foreclosed by circuit
precedent") (internal q~~otation
                              marks omitted).

     A1 Odah's second procedural argument fares no better. He
argues that the Federal Rules of Evidence and the habeas corpus
statute, 28 U.S.C. § 2241 et seq., restrict the situations in which
a district couit may admit hearsay evidence in considering a
petition from a person detained pursuant to the AUMF. The law
is against him. As we quoted above, the Supreme Court in
Hamdi stated that "[h]earsay . . . may need to be accepted as the
most reliable available evidence from the Government" in this
type of proceeding. 542 U.S. at 533-34. We applied the
teachings of Hamdi in Awad, in which we explicitly held that
"[Tlhe fact that the district court generally relied on items of
evidence that contained hearsay is of no consequence. To show
error in the court's reliance on hearsay evidence, the habeas
petitioner must establish not that it is hearsay, but that it is
unreliable hearsay." Slip op. at 11; see also Barhoumi, slip op.
at 10 (holding that under circuit precedent, "hearsay evidence is
admissible in this type of habeas proceeding if the hearsay is
reliable") (internal quotation marks omitted); Al-Bihani, 590
F.3d at 879 ("[Tlhe question a habeas court must ask when
presented with hearsay is not whether it is admissible . . . but
what probative weight to ascribe to whatever indicia of reliability
it exhibits.").

     Whether a piece of evidence is hearsay is not at issue in this
appeal. Rather, we review the decision of the district court as to
whether the hearsay is reliable. The government offered reasons
why its hearsay evidence had indicia of reliability, and the court
considered the reliability of the evidence in deciding the weight
to give the hearsay evidence. For example, in considering
interrogation I-eports of a third party concerning a1 Qaeda and
Taliban travel routes into Afghanistan, the court noted that this
hearsay was corroborated by "multiple other examples of
individuals who used this route to travel to Afghanistan for the
purpose of jihad." 648 F. Supp. 2d at 10. The court indicated
that it was aware of the limitations of this evidence when it
concluded that "[a] lthough far from conclusive, the
Government's evidence suggests that an individual using this
travel route to reach Kandahar may have done so because it was
a route used by soine individuals seeking to enter Afghanistan
for the purpose of jihad." Id. This is exactly the analysis of
hearsay which we subsequently approved in AZ-Bihani and Awad.
The district court correctly applied the law, and therefore, there
was no abuse of its discretion.

    Having thus rejected a1 Odah's two procedural challenges,
we proceed to his challenges to the sufficiency of the evidence.

    B. Sufficiency of the Evidence

     A1 Odah argues that the evidence submitted to the district
court was insufficient to establish that he was "part of' a1 Qaeda
and Taliban forces. A1 Odah has a heavy burden to meet to have
this court reverse the district court's factual findings that are the
underpinnings of its determination. As we have recently stated
in an appeal with an identical procedural context:

     We review a district court's factual findings for clear
     error, regardless of whether the factual findings were
     based on live testinlony or, as in this case,
     documentary evidence. See Anderson v. City of
     Bessemer, 470 U.S. 564, 572 (1985). "We further
     note that '[tlhis standard applies to the inferences
     drawn froin findings of fact as well as to the findings
     themselves."' O v e ~ b y v. Nat 'Z Ass'n of Letter
     Carriers, 595 F.3d 1290, 1294 (D.C. Cir. 2010)
     (quoting Halbe~/stcmzv. Welch, 705 F.2d 472, 486
     (D.C. Cir. 1983) (alteration in Overby). "A finding is
     'clearly erroneous' when although there is evidence
     to support it, the reviewing court on the entire record
     is left with the definite and firm conviction that a
     mistake has been committed." Boca Investerings
     Partnership v. U.S., 3 14 F.3d 625, 629-30 (D.C. Cir.
     2003) (quoting United States v. United States Gypsum
     Co., 333 U.S. 364, 395 (1948)). But "[ilf the district
     court's account of the evidence is plausible in light of
     the record viewed in its entirety, the court of appeals
     may not reverse it . . . Where there are two
     permissible views of the evidence, the factfinder's
     choice between them cannot be clearly erroneous."
     Overby, 595 F.3d at 1294 (quoting City o Bessemer,
                                                f
     470 U.S. at 573-74) (omission in Overby).

Awad, slip op. at 10.

     A1 Odah inakes several challenges to individual pieces of
evidence. In considering these challenges to the individual
pieces of evidence, we must keep in mind that the purpose of our
inquiry is to determine whether, overall, the district court's
finding was supported by sufficient evidence. See Awad, slip op.
at 10-11 ("We will begin with Awad's challenges to the
individual items of evidence. In evaluating these challenges, we
do not weigh each piece of evidence in isolation, but consider all
of the evidence taken as a whole.").

     A1 Odah argues that the district court made several errors in
not adopting his understanding of the facts and in drawing
inferences unfavorable to hiin from the undisputed evidence. A1
Odah defends his following instructions from .                 He
argues that while               was a Taliban official, he was a
civilian official and not part of the Taliban's military. A1 Odah
argues that it was reasonable for him, a foreigner in a strange




                                                           -
country at a time of war, to seek out and follow the advice of
knowledgeable locals. But this argument asks the court to ignore
all the other evidence in the case. What matters is not only the
formal position of                 in the Taliban government, but
what kind of instructions he gave that a1 Odah followed.
t o o k a1 Odah to a camp where he trained on a Kalashnikov
AK-47 rifle.                 gave a1 Odah instructions on where to
go after the S               ,2001 attacks. A1 Odah followed
'          s instructions to go to a house. At this house, a1 Odah
gave the person in charge of this house his passport and major
possessions,             s standard a1 Qaeda and Taliban operating
procedures.              gave a1 Odah instructions on where to
receive weapons training, where to go after the September 11
terrorist attacks, where he could stay for free, and introduced him
to people from whom he acquired an AK-47. For several
months, a1 Odah followed instructions of a military nature from
a member of the Taliban. We uphold the district court's
rejection of a1 Odah's attempt to put an innocuous gloss over
these undisputed facts.

      A1 Odah also argues that it was not nefarious for him to
carry a rifle while in Afghanistan. A1 Odah argues that rifles
were common in Afghanistan, and that he carried the AK-47 for
self defense. Again, a1 Odah is asking this court to examine this
single piece of evidence in isolation. A1 Odah did not simply
possess a weapon. Rather, the evidence shows that ,   -
a Taliban official, took a1 Odah to a Taliban-run camp to train on
an AK-47 rifle.                     then provided a1 Odah a
recommendation to find a person, who subsequently introduced
him to another person who gave a1 Odah the same type of AK-47
rifle as that on which l ~ trained. A1 Odah then carried this rifle
                           e
for days during an armed march through the Tora Bora
mountains, a march dui-ing which a1 Odah and his fellow
travelers were attacked by US and allied warplanes.

     A1 Odah argues that the district court was also in error to
fault him for not leaving Afghanistan immediately after
September 11,200 1, and that the district court failed to consider
that he was stuck in a foreign country trylng to do the best he
could in a chaotic situation. But the district court considered
exactly that. It considered, and rejected, a1 Odah's argument that
he chose what he thought was the quickest way to leave the
country. It found that when a1 Odah had a choice to head out of
the country or to stay, he consistently chose to remain in
Afghanistan followii~g   directions of a member of the Taliban.

     A1 Odah further argues that there are benign reasons why
someone would not travel with his passport while in
Afghanistan. Perhaps there may be valid reasons for such
behavior, but the district court considered this fact in the context
of all the evidence in the case and found it to be incriminating.
It was not clear error for the district court to do so.

     We have considered, and rejected, a1 Odah's challenges to
the individual pieces of evidence. The only remaining question
is whether all the evidence before the district court was sufficient
to support its finding that a1 Odah was "part of' the Taliban and
a1 Qaeda forces. To siinply recite the evidence and the
inferences the district court drew therefrom is to answer the
question in the affirmative regardless of the standard of review
we use. See Awad, slip op. at 17 ("Determining whether Awad
is 'part o f a1 Qaeda is a mixed question of law and fact.
Whether our review of the district court's finding on this
question is de novo or for clear error does not matter in this case
because the evidence is so strong.").

    A1 Odah traveled to Afghanistan on a series of one-way
plane tickets purchased with cash in a manner consistent with
travel patterns of those going to Afghanistan to join the Taliban
and a1 Qaeda. Once in Afghanistan, a1 Odah sought out a
Taliban official. This Taliban official led a1 Odah for a month
doing we know not what, but culminated in the Taliban official
taking a1 Odah to a Taliban-run camp to train on an AK-47 rifle.
After the September 1 1, 200 1, terrorist attacks,           told
a1 Odah where he should go and who he should seek out to help
him. A1 Odah did what                 recommended to him. He
gave up his passport and other possessions, and obtained an AK-
47 rifle, as he stayed with several individuals over several
months. He then went on a march through the Tora Bora region
for ten days with 150 men, some of whom, including a1 Odah,
were armed. This march was attacked by US and allied
warplanes.

     A1 Odah attempts to rebut the government's case only by
presenting a gloss of innocent activity over several of the
undisputed facts. The district court considered all the evidence,
rejected a1 Odah's explanation of the evidence, and held that a1
Odah was "part o f ' a1 Qaeda and Taliban forces. There was no
error in this finding, under either a de novo or clear error
standard of review.

     The district court had before it further evidence that
supported the correctness of its conclusion. The district court did
not need to rely upon this fi~rtherevidence because of the weight
of the other evidence, but it mentioned the existence of the
evidence, and we note it to emphasize that it is further support
for the district court's finding.
                                                               His
passport, which he had surrendered to ,                        was
discovered in an a1 Qaeda safehouse. Two other individuals
have identified a1 Odah as a Taliban and a1 Qaeda member. All
this evidence is above and beyond what is necessary for us to
affirrn the district court's conclusion that a1 Odah was "part o f '
a1 Qaeda and Taliban forces.

     The district court's alternative basis for finding that a1 Odah
was "part o f ' a1 Qaeda and Taliban forces was that he trained at
the A1 Farouq training camp. A1 Odah raises several challenges
to the factual findings underlying this conclusion by the district
court. But as we have upheld the district court's finding that a1
Odah was "part of' a1 Qaeda and the Taliban by his activities in
Afghanistan separate fl-om the allegations that the camp he
attended was A1 Farouq, we do not need to consider this issue.
Once the government has established by a preponderance of the
evidence that a1 Odah was "part o f ' a1 Qaeda and Taliban forces,
the requirements of the AUMF are satisfied and the government
has authority to detain a1 Odah.

1 1 CONCLUSION
 1.

     The law of this circuit is that a preponderance of the
evidence standard is coilstitutional in considering a habeas
petition from an alien detained pursuant to authority granted by
the AUMF. Awad, slip op. at 17-18. Decisions of this court and
of the Supreme Court have established that in this type of habeas
proceeding, hearsay evidence is admissible if it is reliable. In
our review of the record, we see strong support for the district
court's finding that a1 Odah was "part of' a1 Qaeda and Taliban
forces in the fall of 2001. Accordingly, we affirrn the district
court's denial of a1 Odah's petition for a writ of habeas corpus.

                                           So ordered.